Citation Nr: 1746176	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  11-17 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for left ear hearing loss.

2. Entitlement to service connection for vertigo.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel





INTRODUCTION

The Veteran had active service with the United States Marines from June 1967 to March 1971 and from December 1971 to February 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In December 2015, the Board remanded these matters for additional development.  See Stegall v. West, 11 Vet. App. 268 (1998).

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

The issue of entitlement to service connection for vertigo is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have left ear hearing loss for VA purposes.


CONCLUSION OF LAW

The criteria for service connection for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1134(a), 5107 (West 2014); 38 C.F.R. § 3.303, 3.385 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

A "hearing loss" disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385.  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Veteran seeks service connection for left ear hearing loss.  Service connection for right ear hearing loss has already been established.  
A private audiogram completed in September 2007 shows that the Veteran's left ear auditory thresholds were above 40 decibels in each tested frequency.  Notably, the audiogram is in graph form and the results have not been interpreted by an audiologist.  However, fact-finding is a proper function of the Board; thus, the Board may interpret the graphical representation contained in the audiogram into numerical results so as to appropriately rate the hearing disability.  Kelly v. Brown, 7 Vet. App. 471 (1995).  Since more than one auditory threshold tested at 40 decibels or greater at 500, 1000, 2000, 3000, and 4000 Hz, the September 2007 audiogram shows a left ear hearing loss disability for VA purposes.

However, in February 2016, the examiner measured auditory thresholds of 15, 20, 25, 35, and 30 decibels at 500, 1000, 2000, 3000, and 4000 Hz, respectively.  The examiner indicated a Maryland CNC Test score of 100 percent.  This audiology report does not show an auditory threshold of 40 decibels or greater at any frequency from 500 to 4000 Hz, auditory thresholds for at least three frequencies at 26 decibels or greater, or a speech recognition score less than 94 percent; thus, the February 2016 examination report does not show a left ear hearing loss disability for VA purposes.

Based on the evidence, the Board finds that service connection for left ear hearing loss is not warranted.  When assessing the probative value of a medical opinion, the access to the claims file and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for medical opinions.  A medical opinion that contains only data and conclusions has reduced probative weight.  Further, a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet App 295, 304 (2008).

In this case, as to the issue of whether the Veteran currently has left ear hearing loss, the Board find that the February 2016 VA examination report is the most probative evidence of record.  Unlike the earlier private record, the VA report provided audiological findings in compliance with VA regulations providing both auditory threshold and speech recognition scores using the Maryland CNC Test.  Furthermore, the VA report is the most contemporaneous evidence of record as to the current severity of the left ear as the private report is over 10 years old.  Additionally, the VA report is the most probative evidence of record as it was definitive, based upon a complete review of the Veteran's entire claims file, in consideration of the Veteran's reported history, and contemporaneous physical evaluation of the Veteran.  

Based on the foregoing, the Board finds that the Veteran does not currently have hearing loss in the left ear.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, service connection for left ear hearing loss disability is not warranted. 

The Veteran, as a lay person, is competent to note what he experiences, including decreased hearing acuity.  See Layno v. Brown, 6 Vet. App. 465, 467-69 (1994).  
However, in this case, the question as to whether the specific degree of the Veteran's hearing loss meets the criteria for hearing loss for VA compensation purposes is a complex medical question unlike testimony as to his experiencing the symptoms of decreased hearing generally.  Likewise, it is different from a separated shoulder, varicose veins, or flat feet, which are capable of direct lay observation.  See e.g. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  That is, appropriate expertise is required to determine whether the Veteran's hearing acuity is impaired to the level of a hearing loss disability under VA regulations.  In the present case, there is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render audiological findings.  See 38 C.F.R. § 3.159 (a)(1).  While the Veteran is competent to report what he experiences, he is not competent to ascertain his level of hearing loss as such is not readily subject to lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); In this circumstance, the Board gives more weight to the most recent VA audiological testing results rendered by a trained medical professional as discussed above.  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Service connection for left ear hearing loss is denied.


REMAND

The Veteran seeks service connection for vertigo.  The Board remanded this matter in December 2015 for additional development; however, the Board finds that an additional remand is necessary to allow a VA examiner the opportunity to clarify whether the Veteran has had a disability manifested by dizziness, to include vertigo, during the pendency of the claim.  

The evidence shows different possible causes for the Veteran's reports of dizziness.  A July 2008 private treatment record shows a history and diagnosis of vertigo.  A December 2009 statement shows the Veteran reported having had vertigo during service while stationed at Key West after swimming in contaminated water.

The February 2016 examiner stated that a 2007 audiogram showed bilateral low to mid-frequency sensorineural hearing loss, that accompanied by vertigo is consistent with fluctuating inner ear conditions.  However, the 2007 audiogram does not appear to indicate vertigo and the examiner did not diagnose vertigo.  It is unclear whether the Veteran has had a diagnosis of vertigo during the pendency of the claim and whether it is a chronic condition.  

Additionally, in January 2015, the Veteran sought treatment at a VA emergency department for weakness and dizziness.  At that time, the diagnosis was robotic prostatectomy with anemia.  A February 2015 VA treatment note indicates that dizziness and lightheadedness are symptoms of severe anemia.

On remand, a VA examiner should be asked to review the claims file and provide an opinion indicating whether the Veteran has had vertigo during the pendency of the claim and if so, whether it is due to service or due to or has been aggravated by his service-connected right ear hearing loss and/or tinnitus disabilities.  If vertigo is not identified, the underlying pathology of the Veteran's dizziness should be identified and an opinion provided indicating whether the disability is related to service.

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the claims file updated VA treatment records, if any.

2. Ask a VA examiner to review the Veteran's electronic claims file and provide an opinion regarding the Veteran's reported vertigo.  

After review of the claims file, the examiner must indicate whether the Veteran has had a diagnosis of vertigo at any time during the pendency of the claim.  If so, the examiner must opine whether it is at least as likely as not (50 percent or greater probability) that the vertigo is related to service or is due to or has been aggravated (permanently worsened) by his service-connected right ear hearing loss and tinnitus disabilities.

If vertigo has not been present, the examiner must identify the underlying pathology of the Veteran's reported dizziness.  For any disability identified, if not already service-connected, the examiner must opine whether it is at least as likely as not that the disability is related to service.

In the rationale for the opinion(s), the examiner must address the Veteran's reports of dizziness during and since service as he is competent to report such symptoms.  The examiner should also consider the July 2008 treatment record from Dr. W. S., M.D., which indicates a diagnosis of vertigo, well as treatment records from the State of California, dated July and September 2007.  The examiner should also address the VA treatment reports from January 2015.

If the examiner cannot provide the requested opinion(s) without resorting to speculation, then the examiner must explain why this is so.

If the opinion(s) cannot be provided without examining the Veteran, then an examination must be scheduled.

3. Then, readjudicate the Veteran's claim on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


